UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7554


CASEY RAFAEL TYLER,

                Plaintiff - Appellant,

          v.

OLIVER WASHINGTON,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:14-ct-03126-H)


Submitted:   March 30, 2015                 Decided:   April 10, 2015


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Casey Rafael Tyler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Casey    Rafael    Tyler   appeals       the   district       court’s   order

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915A(b) (2012), and its subsequent order denying his motion

to alter or amend judgment pursuant to Fed. R. Civ. P. 59(e).

We   have    reviewed    the   record    and    find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      Tyler v. Washington, No. 5:14-ct-03126-H (E.D.N.C. July

9, 2014 & Oct. 9, 2014).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    this   court    and    argument     would    not   aid   the

decisional process.

                                                                           AFFIRMED




                                        2